          Case 1:19-cr-00490-RMB Document 31 Filed 07/18/19 Page 1 of 1



                                            LAW OFFICE OF
                                         MARC FERNICH
 MARC FERNICH maf@fernichlaw.com                                            810 SEVENTH AVENUE, SUITE 620
 ALSO ADMITTED IN MASSACHUSETTS                                                 NEW YORK, NEW YORK 10019
                                                                                               212-446-2346
                                                                                          FAX: 212-459-2299
                                                                                     www.fernichlaw.com



                                                    July 18, 2019

BY ECF

Hon. Richard M. Berman
USDJ-SDNY
Daniel P. Moynihan US Courthouse
500 Pearl St.
Courtroom 17B
New York, NY 10007-1312

        Re:     US v. Jeffrey Epstein, 19 CR 490 (SDNY) (RMB)

Dear Judge Berman:

        Jeffrey Epstein replies to yesterday’s government letter.

        Epstein was given the passport at issue by a friend. Some Jewish-Americans were informally
advised at the time to carry identification bearing a non-Jewish name when traveling internationally in
case of hijacking. He never used the document to travel internationally and never presented it to any
immigration or customs authority. The passport stamps, predating his receipt of the document, do
not reflect Mr. Epstein’s entries or exits. His expired US passports, seized by the government and in
its possession, would verify his true travel. The defense has asked the government to bring the original
document to court for examination and inspection.

         As Mr. Epstein truthfully reported in his Pretrial Services interview, he is a life-long American
citizen. He has no other citizenship or legal permanent residency.

                                                    Respectfully,



                                                    Marc Fernich
                                                    Martin Weinberg
                                                    Reid Weingarten

cc:     All counsel
